Exhibit 99.1 Helios and Matheson expects to report $105,000 in net income for Q3 2013 Revenue increases by 11% in the nine months of 2013 as compared to 2012 NEW YORK, New York, October 28, 2013 — Helios and Matheson Analytics Inc. (the “Company”) (NASDAQ: HMNY), a 30 year old organization focused on the banking, financial services, insurance and healthcare sectors, is providing the following preliminary (unaudited) information regarding the results of its operations for the third quarter of the year ended September 30, 2013: Revenue for Q3-2013 is expected to be comparable with Q3-2012 at about $3.4 million. Net income during Q3-2013 is expected to be at $105,000 as compared to $143,000 during Q3-2012. Revenue for nine months ending September 30, 2013 is expected to be at about $10 million as compared to $9 million for the nine months ending September 30, 2012. Net income is expected to be at about $313,000 or $0.13 per basic and diluted share (EPS) for the nine months ending September 30, 2013 as compared to $258,000 or $0.11 per basic and diluted share (EPS) for nine months ending September 30, 2012. The Company continues to be debt free. The Company expects to close the third quarter of 2013 with total assets of $5.5 million and total liabilities of $1.2 million. Below is the summary of selected financial data: Three Months Ended Nine Months Ended (In 000s except per share amounts) 09/30/13 09/30/12 09/30/13 09/30/12 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ 3,416 $ 3,404 $ 10,059 $ 9,044 Gross Profit $ 669 $ 750 $ 2,132 $ 2,091 Income from operations $ 94 $ 146 $ 307 $ 350 Net Income $ 105 $ 143 $ 313 $ 258 Earnings per basic and diluted share $ 0.05 $ 0.06 $ 0.13 $ 0.11 The Company expects that gross margin will be at 20% for the third quarter of 2013 as compared to 22% in the third quarter of 2012, The decrease in gross margin resulted from a change in revenue mix due to relatively lower share of revenue from high margin RPO (Recruitment Process Outsourcing) services. Operating expenses are expected to be $575,000 in the third quarter of 2013, which is a decrease of 5% from the third quarter of 2012. About Helios and Matheson Analytics Inc Helios and Matheson Analytics Inc is a 30 year old organization focused on the banking, financial services, insurance and healthcare sectors. Its common stock is traded on the Nasdaq Global Market under the ticker symbol “HMNY”. Forward Looking Statements This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements regarding our expected future financial position, results of operations, cash flows, financing plans, business strategy, products and services, competitive positions, growth opportunities, plans and objectives of management for future operations, as well as statements that include words such as "anticipate," "if," "believe," "plan," "estimate," "expect," "intend," "may," "could," "should," and other similar expressions are forward-looking statements. All forward-looking statements involve risks, uncertainties and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. Factors that may cause actual results to differ materially from those in the forward-looking statements include those set forth in the Helios and Matheson Analytics Inc. Annual Report on Form 10-K for the year ended December 31, 2012 and more recent reports filed with the SEC. Helios and Matheson Analytics Inc. is under no obligation (and expressly disclaims any such obligation) to update or alter such forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Umesh Ahuja xt 1046 uahuja@hmny.com HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENT OF INCOME AND COMPREHENSIVE INCOME Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ 3,416,301 $ 3,404,099 $ 10,058,680 $ 9,043,693 Cost of revenues 2,747,232 2,654,423 7,926,724 6,952,427 Gross profit 669,069 749,676 2,131,956 2,091,266 Operating expenses: Selling, general & administrative 572,420 600,618 1,817,360 1,729,155 Depreciation & amortization 2,641 2,703 7,605 12,022 575,061 603,321 1,824,965 1,741,177 Income from operations 94,008 146,355 306,991 350,089 Other income(expense): Early lease termination fee - - - ) Interest income-net 538 2,414 1,978 8,510 538 2,414 1,978 ) Income before income taxes 94,546 148,769 308,969 276,051 Provision for income taxes ) 6,000 ) 18,000 Net income 104,992 142,769 313,415 258,051 Other comprehensive income/(loss) - foreign currency adjustment ) 5,526 ) ) Comprehensive income $ 87,772 $ 148,295 $ 282,092 $ 255,787 Basic and diluted income per share $ 0.05 $ 0.06 $ 0.13 $ 0.11 Dividend Per share $ - $ - $ 0.09 $ - HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ 1,075,842 $ 2,861,733 Accounts receivable- less allowance for doubtful accounts of $45,586 at September 30, 2013, and $32,421 at December 31, 2012 2,081,149 1,257,488 Unbilled receivables 55,036 21,490 Prepaid expenses and other current assets 170,713 130,571 Total current assets 3,382,740 4,271,282 Property and equipment, net 50,984 52,717 Security Deposit 2,000,000 1,000,000 Deposits and other assets 78,520 100,032 Total assets $ 5,512,244 $ 5,424,031 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 1,187,106 $ 1,171,249 Total current liabilities 1,187,106 1,171,249 Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of September 30, 2013, and December 31, 2012 - - Common stock, $.01 par value; 30,000,000 shares authorized; 2,330,438 issued and outstanding as of September 30, 2013 and December 31, 2012 23,304 23,304 Paid-in capital 37,855,740 37,855,740 Accumulated other comprehensive loss - foreign currency translation ) ) Accumulated deficit ) ) Total shareholders' equity 4,325,138 4,252,782 Total liabilities and shareholders' equity $ 5,512,244 $ 5,424,031 HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended Septermber 30, (unaudited) (unaudited) Cash flows from operating activities: Net income $ 313,415 $ 258,051 Adjustments to reconcile net income to net cash provided/(used) in operating activities, net of acquired assets: Depreciation and amortization 7,605 12,022 Provision for doubtful accounts 13,165 ) Gain on sale of Fixed Asset ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Unbilled receivables ) 12,008 Prepaid expenses and other assets ) ) Accounts payable and accrued expenses 15,860 238,413 Security Deposits ) - Deposits 21,512 42,641 Net cash (used in)/provided by operating activities ) 63,154 Cash flows from investing activities: Purchase of Property and Equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividend Paid ) - Net cash used in financing activities ) - Effect of foreign currency exchange rate changes on cash and cash equivalents ) ) Net (decrease)/increase in cash and cash equivalents ) 17,828 Cash and cash equivalents at beginning of period 2,861,733 1,998,158 Cash and cash equivalents at end of period $ 1,075,842 $ 2,015,986 Supplemental disclosure of cash flow information: Cash paid during the period for income taxes - net of refunds $ 5,009 $ 5,936
